DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2020, 9/1/2020, 9/16/2020, 9/23/2020, 1/19/2021, 6/18/2021, and 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recite “the magnetoresistance element of Claim 12” which for the sake of consistency in examination should read as “the magnetic field sensor of Claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 12, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2003/0129454 A1).
Regarding Claim 1, Suzuki discloses a magnetoresistance element [item 10’, figure 6] for detecting a changing magnetic field in an environment having a static magnetic field [item 64, 
a first spin valve [item 10’, figure 6] comprising: 
a pinning layer [item 26, figure 6-7] (para. 0044);
a pinned layer [item 48+50+52, figure 6-7] adjacent to the pinning layer [item 26, figure 6-7] (para. 0044); 
a spacer layer [item 54, figure 6-7] adjacent to the pinned layer [item 48+50+52, figure 6-7] (para. 0036;0045); and 
a free layer [item 56, figure 6-7] adjacent to the spacer layer [item 54, figure 6-7] and arranged [see figure 6-7] so that the spacer layer [item 54, figure 6-7] is between [see figure 6-7] the pinned layer [item 48+50+52, figure 6-7] and the free layer [item 56, figure 6-7], wherein the first spin valve [item 10’, figure 6] has a bias with a magnitude and a direction [see arrow on item 56, figure 7 via item 62, figure 6-7 – similar to item 46 which gives a bias to sensor in figure 4 – para. 0039 – which states that item 46 may formed with a PdPtMn selection to coincides with item 62 in figure 6], wherein the direction of the bias [see arrow on item 56, figure 8] is opposite the direction of the static magnetic field [item 64, figure 7], and wherein the static magnetic field [item 64, figure 7] is generated external to the magnetoresistance element [item 10’, figure 6-7] (para. 0048-0049).
Regarding Claim 3, Suzuki discloses the magnetoresistance element of claim 1, wherein the pinned layer comprises: 
a first ferromagnetic layer [item 48, figure 6]; 
a second ferromagnetic layer [item 52, figure 6]; and 

Regarding Claim 4, Suzuki discloses the magnetoresistance element of claim 1, wherein the free layer comprises a ferromagnetic layer (para. 0048).
Regarding Claim 5, Suzuki discloses the magnetoresistance element of claim 1, wherein the magnetoresistance element [item 10’, figure 6-7] is a spin valve (para. 0044).
Regarding Claim 6, Suzuki discloses the magnetoresistance element of claim 1, wherein the magnitude of the bias is equal to a magnitude of the static magnetic field [see figure 7 in view of figure 8].
Regarding Claim 12, Suzuki discloses a magnetic field sensor comprising: 
	at least one magnetoresistance element [item 10’, figure 6-7] for detecting a changing magnetic field in an environment having a static magnetic field [item 64, figure 7] having a magnitude and a direction [see figure 7], the magnetoresistance element [item 10’, figure 6-7] comprising a first spin valve [item 10’, figure 6-7] comprising: 
a pinning layer [item 26, figure 6-7] (para. 0044);
a pinned layer [item 48+50+52, figure 6-7] (para. 0044);
a spacer layer [item 54, figure 6-7] adjacent to the pinned layer [item 48+50+52, figure 6-7] (para. 0036; 0045); and 
a free layer [item 56, figure 6-7] adjacent to the spacer layer [item 54, figure 6-7] and arranged [see figure 6-7] so that the spacer layer [item 54, figure 6-7] is between [see figure 6-7] the pinned layer [item 48+50+52, figure 6-7] and the free layer [item 56, figure 6-7], wherein the first spin valve [item 10’, figure 6] has a bias with a magnitude and a direction [see arrow on similar to item 46 which gives a bias to sensor in figure 4 – para. 0039 – which states that item 46 may formed with a PdPtMn selection to coincides with item 62 in figure 6], wherein the direction of the bias [see arrow on item 56, figure 8] is opposite the direction of the static magnetic field [item 64, figure 7], and wherein the static magnetic field [item 64, figure 7] is generated external to the magnetoresistance element [item 10’, figure 6-7] (para. 0048-0049).
Regarding Claim 18, Suzuki discloses the magnetoresistance element of claim 1/14 wherein the magnitude of the bias is equal to a magnitude of the static magnetic field [see figure 7 in view of figure 8].
Regarding Claim 19, Suzuki discloses the magnetoresistance element of claim 12, wherein the free layer comprises a ferromagnetic layer (para. 0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 8-11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0129454 A1), in view of Fermon et al. (US 2016/0359103 A1), herein referred to as Fermon.
Regarding Claim 2, Suzuki discloses the magnetoresistance element of claim 1, further comprising a biasing structure configured to apply a magnetic bias to the free layer (para. 0039).
Suzuki fails to disclose wherein the biasing structure comprises a spacer layer, a pinned layer, and a pinning layer (para. 0128). 
However, Fermon does disclose a biasing structure comprises a spacer layer, a pinned layer, and a pinning layer (para. 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element as taught by Suzuki to 
Regarding Claim 8, Suzuki discloses a magnetoresistance element [item 10’, figure 6] for detecting a changing magnetic field in an environment having a static magnetic field [item 64, figure 7] having a magnitude and a direction [see figure 7] (para. 0048), the magnetoresistance element [item 10’, figure 6] (para. 0044) comprising: 
a first spin valve [item 10’, figure 6] comprising: 
a pinning layer [item 26, figure 6-7] (para. 0044);
a pinned layer [item 48+50+52, figure 6-7] adjacent to the pinning layer [item 26, figure 6-7] (para. 0044); 
a spacer layer [item 54, figure 6-7] adjacent to the pinned layer [item 48+50+52, figure 6-7] (para. 0036;0045); and 
a free layer [item 56, figure 6-7] adjacent to the spacer layer [item 54, figure 6-7] and arranged [see figure 6-7] so that the spacer layer [item 54, figure 6-7] is between [see figure 6-7] the pinned layer [item 48+50+52, figure 6-7] and the free layer [item 56, figure 6-7];  wherein the first spin valve [item 10’, figure 6] has a bias with a magnitude and a direction [see around on item 56, figure 7 via item 62, figure 6-7 – similar to item 46 which gives a bias to sensor in figure 4 – para. 0039 – which states that item 46 may formed with a PdPtMn selection to coincides with item 62 in figure 6
Suzuki fails to disclose a second pinning layer; a second pinned layer adjacent to the second pinning layer; and a second spacer layer adjacent to the second pinned layer and the free layer, wherein the first spin value is a first double-pinned spin valve.
However, Fermon does disclose a magnetoresistance element that comprises a second pinning layer [item 416, figure 4]; a second pinned layer [item 414, figure 4] adjacent to the second pinning layer [item 416, figure 4]; and a second spacer layer [item 412, figure 4] adjacent to the second pinned layer [item 414, figure 4] and the free layer [item 410, figure 4], wherein the first spin value is a first double-pinned spin valve (para. 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element of Suzuki to include a second pinning layer; a second pinned layer adjacent to the second pinning layer; and a second spacer layer adjacent to the second pinned layer and the free layer, wherein the first spin value is a first double-pinned spin valve in order to advantageously provide a magnetoresistance element with an improved magnetic symmetry for which linearity irregularities are reduced, hysteresis behavior is strongly reduced, and for which high temperature and high field storage conditions have a reduced effect as taught by Fermon in para. 0014.
Regarding Claim 9, Suzuki in view of Fermon disclose the magnetoresistance element of claim 8, wherein the static magnetic field is defined by a first magnetic vector and the bias of the first spin valve is defined by a second magnetic vector, wherein the sum of the first and second magnetic vectors results in system bias vector that is substantially perpendicular to a direction of maximum sensitivity of the magnetoresistance element (para. 0007 – Suzuki).  
Regarding Claim 10,  Suzuki in view of Fermon disclose the magnetoresistance element of claim 8, further comprising a second double-pinned spin valve, wherein the second pinning layer is a shared layer between the first double-pinned spin valve and the second double-pinned spin valve [see figure 17 of Fermon].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element of Suzuki to include a second double-pinned spin valve dual spin in order to advantageously provide a more consistent duty cycle near 50% as taught by Fermon in para. 0235.
Regarding Claim 11, Suzuki in view of Fermon discloses the magnetoresistance element of claim 8, wherein the free layer comprises a ferromagnetic layer (para. 0048).
Regarding Claim 13, Suzuki discloses the magnetic field sensor of claim 14.
Suzuki fails to disclose wherein a pinning layer is a first pinning layer, a pinned layer is a first pinned layer and a spacer layer is a first spacer layer, and wherein the first spin valve further comprises: a second pinning layer; a second pinned layer adjacent to the second pinning layer; and a second spacer layer adjacent to the second pinned layer and the free layer.  
However, Fermon does disclose a magnetoresistance element that comprises a second pinning layer [item 416, figure 4]; a second pinned layer [item 414, figure 4] adjacent to the second pinning layer [item 416, figure 4]; and a second spacer layer [item 412, figure 4] adjacent to the second pinned layer [item 414, figure 4] and the free layer [item 410, figure 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element of Suzuki to include a second pinning layer; a second pinned layer adjacent to the second pinning layer; and a second 
Regarding Claim 14, Suzuki discloses the magnetic field sensor of claim 12.
Suzuki fails to disclose wherein the at least one magnetoresistance element is a double-pinned spin valve.
 However, Fermon does disclose wherein the at least one magnetoresistance element is a double-pinned spin valve [see figure 4 – Fermon].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element so that wherein it is a double-pinned spin valve in order to advantageously provide a magnetoresistance element with an improved magnetic symmetry for which linearity irregularities are reduced, hysteresis behavior is strongly reduced, and for which high temperature and high field storage conditions have a reduced effect as taught by Fermon in para. 0014.
Regarding Claim 16, Suzuki discloses the magnetic field sensor of claim 12.
Suzuki fails to disclose wherein the at least one magnetoresistance element comprises a plurality of magnetoresistance elements arranged in a bridge configuration.  
However, Fermon does disclose wherein the at least one magnetoresistance element comprises a plurality of magnetoresistance elements arranged in a bridge configuration (para. 0007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element to include a plurality of magnetoresistance elements arranged in a bridge configuration in order to advantageously provide a magnetoresistance element wherein in each bridge branch the equivalent magnetoresistance resistance materials are used and differ from each other only in their shape or magnetic orientation. By this arrangement, a temperature independence of the output signal is achieved because the temperature-dependent change in resistance in each bridge branch is identical, and thus a temperature-induced change does not affect a sensor signal.
Regarding Claim 17, Suzuki discloses the magnetic field sensor of claim 12.
Suzuki does not disclose wherein the at least one magnetoresistance element is chosen from the list consisting of: a simple spin valve, a double-pinned spin valve, and a double spin valve 
However, Fermon discloses wherein the at least one magnetoresistance element is chosen from the list consisting of: a simple spin valve, a double-pinned spin valve, and a double spin valve [see figures 2, 4, and 17]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element of Suzuki to include the magnetoresistance element being chosen from the list consisting of: a simple spin valve, a double-pinned spin valve, and a double spin valve in order to advantageously provide a magnetoresistance element with an improved magnetic symmetry for which linearity irregularities are reduced, hysteresis behavior is strongly reduced, and for which high .
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0129454 A1).
Regarding Claims 7/15, the references cited on PTO-892 form, alone or in combination form fails to disclose the magnetoresistance element of claims 1/12 wherein an axis of maximum sensitivity of the magnetoresistance element is positioned to detect the changing magnetic field (para. 0008-0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to position the magnetoresistance element in a magnetic head with the axis of maximum sensitivity facing the changing magnetic field for the purpose of detecting magnetic field changes with high accuracy whether that be a parallel or anti-parallel axis as taught by Suzuki. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to magnetoresistance elements and sensors for detecting a change in a magnetic field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858